Exhibit 10.10

 

[ex10-8_001.jpg] 

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is made and entered into as of February
07, 2020 (“Effective Date”) by and between DRIVEN DELIVERIES (“Company”), and IP
TECH SOLUTIONS, LLC the party identified in the signature block below
(“Consultant”) (each referred to individually as a “Party,” or collectively as
the “Parties”).

 

The Company desires to retain Consultant as an independent contractor to perform
consulting services for the Company, and Consultant is willing to perform such
services, on the terms described below.

 

In consideration of the mutual promises contained herein, the Parties agree as
follows:

 

1. Services and Compensation

 

1.1. Services. Consultant shall perform the following services:

 

●The Consultant will provide the Company services as an Operations & Technology
consultant.

●The Consultant shall be responsible for the strategic planning of direct to
consumer operations including technology to support expansion.

●These Services will include setting development priorities, developing key
performance indicators, and recommending optimizations within the logistics
organization.

●The Company will provide the Consultant with the appropriate level of resources
and information to perform such duties, and the Consultant shall be reimbursed
for fees and expenses approved by the Company.

●The Consultant will report directly to the CEO of the and will keep the CEO
informed of all matters concerning the Services as requested by the CEO from
time to time.

 

1.2 Compensation. The Company shall pay Consultant a flat fee consulting rate of
$10,000 per month. The Company shall pay Consultant twice per month on the 1st &
15th.

 

1.3  Expenses. The Company will reimburse Consultant, in accordance with Company
policy, for all reasonable expenses incurred by Consultant in performing the
Services pursuant to this Agreement, if Consultant receives written consent from
an authorized agent of the Company prior to incurring such expenses and submits
receipts for such expenses to the Company in accordance with Company policy.

 

2. Confidentiality

 

2.1. Definition of Confidential Information. “Confidential Information” means
any nonpublic information that relates to the actual or anticipated business
and/or products, research or development of the Company, its affiliates or
subsidiaries, or to the Company’s, its affiliates’ or subsidiaries’ technical
data, trade secrets, or know-how, including, but not limited to, research,
product plans, or other information regarding the Company’s, its affiliates’ or
subsidiaries’ products or services and markets therefore, customer lists and
customers (including, but not limited to, customers of the Company on whom
Consultant called or with whom Consultant became acquainted during the term of
this Agreement), software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances, and other business information disclosed by the Company,
its affiliates or subsidiaries, either directly or indirectly, in writing,
orally or by drawings or inspection of premises, parts, equipment, or other
property of Company, its affiliates or subsidiaries. Notwithstanding the
foregoing, Confidential Information shall not include any such information which
Consultant can establish

 

(i) was publicly known or made generally available prior to the time of
disclosure to Consultant; (ii) becomes publicly known or made generally
available after disclosure to Consultant through no wrongful action or inaction
of Consultant; or (iii) is in the rightful possession of Consultant, without
confidentiality obligations, at the time of disclosure as shown by Consultant’s
then- contemporaneous written records.

 



 

 



 

2.2. Nonuse and Nondisclosure. During and after the term of this Agreement,
Consultant will hold in the strictest confidence, and take all reasonable
precautions to prevent any unauthorized use or disclosure of Confidential
Information, and Consultant will not (i) use the Confidential Information for
any purpose whatsoever other than as necessary for the performance of the
Services on behalf of the Company, or (ii) disclose the Confidential Information
to any third party without the prior written consent of an authorized
representative of Company. Consultant shall not copy, transfer, or otherwise
transmit Confidential Information to non-company electronic devices, including
but not limited to computers, data storage devices, and disks. Consultant may
disclose Confidential Information to the extent compelled by applicable law;
provided however, prior to such disclosure, Consultant shall provide prior
written notice to Company and seek a protective order or such similar
confidential protection as may be available under applicable law at Company’s
expense. In any event, Consultant shall only disclose that Confidential
Information required to be disclosed and shall maintain its confidentiality for
all other purposes. Consultant agrees that no ownership of Confidential
Information is conveyed to the Consultant. Without limiting the foregoing,
Consultant shall not use or disclose any Company property, intellectual property
rights, trade secrets or other proprietary know-how of the Company to invent,
author, make, develop, design, or otherwise enable others to invent, author,
make, develop, or design identical or substantially similar designs as those
developed under this Agreement for any third party. Consultant agrees that
Consultant’s obligations under this Section 2.2 shall continue after the
termination of this Agreement.

 

2.3. Other Client Confidential Information. Consultant agrees that Consultant
will not improperly use, disclose, or induce the Company to use any proprietary
information or trade secrets of any former or concurrent employer of Consultant
or other person or entity with which Consultant has an obligation to keep in
confidence. Consultant also agrees that Consultant will not bring onto the
Company’s premises or transfer onto the Company’s technology systems any
unpublished document, proprietary information, or trade secrets belonging to any
third party unless disclosure to, and use by, the Company has been consented to
in writing by such third party.

 

2.4. Third Party Confidential Information. Consultant recognizes that the
Company has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Consultant agrees that at all times during the term of
this Agreement and thereafter, Consultant owes the Company and such third
parties a duty to hold all such confidential or proprietary information in the
strictest confidence and not to use it or to disclose it to any person, firm,
corporation, or other third party except as necessary in carrying out the
Services for the Company consistent with the Company’s agreement with such third
party.

 

3. Ownership

 

3.1. Assignment of Inventions. Consultant agrees that all right, title, and
interest in and to any material, notes, records, drawings, designs, inventions,
improvements, developments, discoveries and trade secrets conceived, discovered,
authored, invented, developed or reduced to practice by Consultant, solely or in
collaboration with others, whether or not patentable or copyrightable, during
the term of this Agreement and arising out of, or in connection with, performing
the Services under this Agreement and any copyrights, patents, trade secrets,
mask work rights or other intellectual property rights relating from the
foregoing (collectively, “Inventions”), are the sole property of the Company.
Consultant also agrees to promptly make full written disclosure to the Company
of any Inventions and to deliver and assign (or cause to be assigned) and
irrevocably assigns fully to the Company all right, title and interest in and to
the Inventions. Without limiting the foregoing, all Inventions shall be deemed
Confidential Information of the Company.

 

3.2. Pre-Existing Materials. Subject to Section 3.1, Consultant agrees that if,
in the course of performing the Services, Consultant incorporates into any
Invention or utilizes in the performance of the Services any pre-existing
invention, discovery, original works of authorship, development, improvements,
trade secret, concept, or other proprietary information or intellectual property
right owned by Consultant or in which Consultant has an interest (“Prior
Inventions”), (i) Consultant will provide the Company with prior written notice
and (ii) the Company is hereby granted a nonexclusive, royalty-free, perpetual,
irrevocable, transferable, worldwide license (with the right to grant and
authorize sublicenses) to make, have made, use, import, offer for sale, sell,
reproduce, distribute, modify, adapt, prepare derivative works of, display,
perform, and otherwise exploit such Prior Inventions, without restriction,
including, without limitation, as part of or in connection with such Invention,
and to practice any method related thereto. Consultant will not incorporate any
invention, improvement, development, concept, discovery, work of authorship or
other proprietary information owned by any third party into any Invention
without Company’s prior written permission, including without limitation any
free software or open source software.

 



2

 

 

3.3. Moral Rights. Any assignment to the Company of Inventions includes all
rights of attribution, paternity, integrity, modification, disclosure and
withdrawal, and any other rights throughout the world that may be known as or
referred to as “moral rights,” “artist’s rights,” “droit moral,” or the like
(collectively, “Moral Rights”). To the extent that Moral Rights cannot be
assigned under applicable law, Consultant hereby waives and agrees not to
enforce any and all Moral Rights, including, without limitation, any limitation
on subsequent modification, to the extent permitted under applicable law.

 

3.4. Maintenance of Records. Consultant agrees to keep and maintain adequate,
current, accurate, and authentic written records of all Inventions made by
Consultant (solely or jointly with others) during the term of this Agreement,
and for a period of three (3) years thereafter. The records will be in the form
of notes, sketches, drawings, electronic files, reports, or any other format
that is customary in the industry and/or otherwise specified by the Company.
Such records are and remain the sole property of the Company at all times and
upon Company’s request, Consultant shall deliver (or cause to be delivered) the
same.

 

3.5. Further Assurances. Consultant agrees to assist Company, or its designee,
at the Company’s expense, in every proper way to secure the Company’s rights in
Inventions in any and all countries, including the disclosure to the Company of
all pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments that
the Company may deem necessary in order to apply for, register, obtain,
maintain, defend, and enforce such rights, and in order to deliver, assign and
convey to the Company, its successors, assigns and nominees the sole and
exclusive right, title, and interest in and to all Inventions and testifying in
a suit or other proceeding relating to such Inventions. Consultant further
agrees that Consultant’s obligations under this Section 3.5 shall continue after
the termination of this Agreement.

 

3.6. Attorney-in-Fact. Consultant agrees that, if the Company is unable because
of Consultant’s unavailability, dissolution, mental or physical incapacity, or
for any other reason, to secure Consultant’s signature with respect to any
Inventions, including, without limitation, for the purpose of applying for or
pursuing any application for any United States or foreign patents or mask work
or copyright registrations covering the Inventions assigned to the Company in
Section 3.1, then Consultant hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as Consultant’s agent and
attorney-in-fact, to act for and on Consultant’s behalf to execute and file any
papers and oaths and to do all other lawfully permitted acts with respect to
such Inventions to further the prosecution and issuance of patents, copyright
and mask work registrations with the same legal force and effect as if executed
by Consultant. This power of attorney shall be deemed coupled with an interest,
and shall be irrevocable.

 

4. Consultant Obligations

 

4.1. Representations and Warranties. Consultant represents and warrants that:

 

(a)Consultant has no agreements, relationships, or commitments to any other
person or entity that conflict with the provisions of this Agreement,
Consultant’s obligations to the Company under this Agreement, and/or
Consultant’s ability to perform the Services and Consultant will not enter into
any such conflicting agreement during the term of this Agreement;    (b)In the
course of performing the Services and providing the deliverables hereunder,
neither it nor Consultant’s employees or contractors will violate or infringe
any proprietary rights of any third party, including, without limitation,
confidential relationships, trade secrets, patents, trademarks or copyrights;   
(c)The Services provided shall be performed in a timely, professional and
workmanlike manner of a high grade, nature, and quality, and in accordance with
any deadlines agreed between Consultant and Company; and    (d)Consultant has in
place and/or will obtain written agreements with its employees and contractors
sufficient to protect Company’s Confidential Information in accordance with the
terms of this Agreement and to allow Consultant to provide the assignments and
licenses to intellectual property rights developed by such parties in connection
with the performance of the Services.

 



3

 

 

4.2 Covenant Not to Compete: Consultant does not presently perform or intend to
perform, during the term of this Agreement, consulting or other services for, or
engage in or intend to engage in an employment relationship with, companies who
businesses or proposed businesses in any way involve products or services which
would be competitive with the Company’s products or services, or those products
or services proposed or in development by the Company during the term of this
Agreement. If, however, Consultant decides to do so, Consultant agrees that, in
advance of accepting such work, Consultant will promptly notify the Company in
writing, specifying the organization with which Consultant proposes to consult,
provide services, or become employed by; and to provide information sufficient
to allow the Company to determine if such work would conflict with the terms of
this Agreement, the interests of the Company, or further services which the
Company might request of Consultant. If the Company determines that such work
conflicts with the terms of this Agreement, the Company reserves the right to
terminate this Agreement immediately.

 

5. Return of Company Materials

 

Upon the termination of this Agreement, or upon Company’s earlier request,
Consultant will immediately deliver to the Company, and will not keep in
Consultant’s possession, recreate, or deliver to anyone else, any and all
Company property, including, but not limited to, Confidential Information,
tangible embodiments of the Inventions, all devices and equipment belonging to
the Company, all electronically-stored information and passwords to access such
property, those records maintained pursuant to Section 3.4 and any reproductions
of any of the foregoing items that Consultant may have in Consultant’s
possession or control.

 

6. Reports

 

Consultant agrees that Consultant will periodically keep the Company advised as
to Consultant’s progress in performing the Services under this Agreement.
Consultant further agrees that Consultant will, as requested by the Company,
prepare written reports with respect to such progress. The Company and
Consultant agree that the reasonable time expended in preparing such written
reports will be considered time devoted to the performance of the Services.

 

7. Term and Termination

 

7.1. Term. The initial term of this Agreement shall be the sooner of twenty four
(24) months from the Effective Date, or replacement of this Agreement with a
subsequent agreement mutually agreed to in writing between the Parties.

 

7.2. Termination. Either Party may terminate this Agreement, with or without
cause, upon giving the other party thirty (30) days prior written notice of such
termination pursuant to Section 12.7 of this Agreement. The Company may
terminate this Agreement immediately and without prior notice if Consultant
refuses to or is unable to perform the Services or is in breach of any material
provision of this Agreement.

 

7.3. Survival. Upon any termination, all rights and duties of the Company and
Consultant toward each other shall cease except:

 

(a)The Company will pay, within thirty (30) days after the effective date of
termination, all amounts owing to Consultant for Services completed and accepted
by the Company prior to the termination date and related reimbursable expenses,
if any, submitted in accordance with the Company’s policies and in accordance
with the provisions of Article 1 of this Agreement; and    (b)Article 2
(Confidentiality), Article 3 (Ownership), Article 5 (Return of Company
Materials), Article 7 (Term and Termination), Article 8 (Independent Contractor
Relationship), Article 9 (Indemnification), Article 10 (Nonsolicitation),
Article 11 (Limitation of Liability), Article 12 (Arbitration and Equitable
Relief), and Article 13 (Miscellaneous) will survive termination or expiration
of this Agreement in accordance with their terms.

 



4

 

 

8. Independent Contractor Relationship

 

It is the express intention of the Company and Consultant that Consultant will
perform the Services as an independent contractor to the Company. Nothing in
this Agreement shall in any way be construed to constitute Consultant as an
agent, employee or representative of the Company. Without limiting the
generality of the foregoing, Consultant is not authorized to bind the Company to
any liability or obligation or to represent that Consultant has any such
authority. Consultant agrees to furnish (or reimburse the Company for) all tools
and materials necessary to accomplish this Agreement and shall incur all
expenses associated with performance, except as expressly provided in Exhibit A.
Consultant acknowledges and agrees that Consultant is obligated to report as
income all compensation received by Consultant pursuant to this Agreement.

 

9. Indemnification

 

Consultant agrees to indemnify and hold harmless the Company and its affiliates
and subsidiaries and their respective directors, officers and employees from and
against all taxes, losses, damages, liabilities, costs and expenses, including
attorneys’ fees and other legal expenses, arising directly or indirectly from or
in connection with (i) any negligent, reckless or intentionally wrongful act of
Consultant or Consultant’s assistants, employees, contractors or agents, (ii)
performance of the Services or any breach by the Consultant or Consultant’s
assistants, employees, contractors or agents of any of the covenants contained
in this Agreement, (iii) any failure of Consultant to perform the Services in
accordance with all applicable laws, rules and regulations, (iv) any violation
or claimed violation of a third party’s rights resulting in whole or in part
from the Company’s use of the Inventions or other deliverables of Consultant
under this Agreement, or (v) any amounts Company is required to pay by any court
or governmental authority in any country based on a finding that Consultant’s
employees or contractors engaged in the performance of the Services are
employees of Company or the failure of Consultant to file documents with respect
to such employees or contractors or to pay any tax or similar fee or assessment
in any country.

 

10. Nonsolicitation

 

To the fullest extent permitted under applicable law, from the date of this
Agreement until twelve (12) months after the termination of this Agreement for
any reason (“Restricted Period”), Consultant will not, without the Company’s
prior written consent, directly or indirectly, solicit any of the Company’s
employees to leave their employment, or attempt to solicit employees of the
Company, either for Consultant or for any other person or entity. Consultant
agrees that nothing in this Article 10 shall affect Consultant’s continuing
obligations under this Agreement during and after this twelve (12) month period,
including, without limitation, Consultant’s obligations under Article 2.

 

11. Limitation of Liability

 

IN NO EVENT SHALL COMPANY BE LIABLE TO CONSULTANT OR TO ANY OTHER PARTY FOR ANY
INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, OR DAMAGES FOR LOST
PROFITS OR LOSS OF BUSINESS, HOWEVER CAUSED AND UNDER ANY THEORY OF LIABILITY,
WHETHER BASED IN CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHER THEORY OF
LIABILITY, REGARDLESS OF WHETHER COMPANY WAS ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES AND NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED
REMEDY. IN NO EVENT SHALL COMPANY’S AGGREGATE LIABILITY ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT EXCEED THE AMOUNTS PAID BY COMPANY TO CONSULTANT
UNDER THIS AGREEMENT FOR THE SERVICES, DELIVERABLES OR INVENTION GIVING RISE TO
SUCH LIABILITY.

 

12. Arbitration and Equitable Relief

 

12.1. Arbitration. Except as described in Section 12.2 below, any dispute or
controversy between Company and the Consultant and/or its employees or staff,
including, but not limited to, those involving the construction or application
of any of the terms, provisions or conditions of this Agreement or otherwise
arising out of or relating to this Agreement, shall be settled by binding
arbitration in accordance with the then-current commercial arbitration rules of
the American Arbitration Association, and judgment on the award rendered by the
arbitrator(s) may be entered by any court of competent jurisdiction. Company and
the Consultant (or its employees as applicable) shall share the costs of the
arbitrator equally but shall each bear their own costs and legal fees associated
with the arbitration. The location of the arbitration shall be in [name of
county], California.

 

12.2. Availability of Injunctive Relief. Consultant acknowledges that any breach
of its obligations under Articles 2 or 3 of this Agreement may result in
irreparable injury for which Company shall have no adequate remedy at law.
Accordingly, if Consultant breaches or threatens to breach Articles 2 or 3 of
this Agreement, Company shall be entitled to seek, without proving or showing
any actual damage sustained, a temporary restraining order, preliminary
injunction, permanent injunction and/or order compelling specific performance to
prevent or cease the breach of Articles 2 or 3 of this Agreement. Nothing in
this Agreement shall be interpreted as prohibiting Company from obtaining any
other remedies otherwise available to it for such breach or threatened breach,
including the recovery of damages.

 



5

 

 

13. Miscellaneous

 

13.1. Governing Law; Consent to Personal Jurisdiction. This Agreement shall be
governed by the laws of the State of California, without regard to the conflicts
of law provisions of any jurisdiction. To the extent that any lawsuit is
permitted under this Agreement, the Parties hereby expressly consent to the
personal and exclusive jurisdiction and venue of the state and federal courts
located in California.

 

13.2. Assignability. This Agreement will be binding upon Consultant’s assigns,
administrators, and other legal representatives, and will be for the benefit of
the Company, its successors, and its assigns. Except as may otherwise be
provided in this Agreement, Consultant may not sell, assign or delegate any
rights or obligations under this Agreement. Notwithstanding anything to the
contrary herein, Company may assign this Agreement without Consultant’s consent.

 

13.3. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Parties with respect to the subject matter herein and
supersedes all prior written and oral agreements, discussions, or
representations between the Parties. Consultant represents and warrants that it
is not relying on any statement or representation not contained in this
Agreement. To the extent any terms set forth in any exhibit or schedule conflict
with the terms set forth in this Agreement, the terms of this Agreement shall
control unless otherwise expressly agreed by the Parties in such exhibit or
schedule.

 

13.4. Headings. Headings are used in this Agreement for reference only and shall
not be considered when interpreting this Agreement.

 

13.5. Severability. If a court or other body of competent jurisdiction finds, or
the Parties mutually believe, any provision of this Agreement, or portion
thereof, to be invalid or unenforceable, such provision will be enforced to the
maximum extent permissible so as to affect the intent of the Parties, and the
remainder of this Agreement will continue in full force and effect.

 

13.6. Modification, Waiver. No modification of or amendment to this Agreement,
nor any waiver of any rights under this Agreement, will be effective unless in a
writing signed by the Parties. Waiver by the Company of a breach of any
provision of this Agreement will not operate as a waiver of any other or
subsequent breach.

 

13.7. Notices. Any notice or other communication required or permitted by this
Agreement to be given to a Party shall be in writing and shall be deemed given
(i) if delivered personally or by commercial messenger or courier service, (ii)
when sent by confirmed facsimile, or (iii) if mailed by U.S. registered or
certified mail (return receipt requested), to the Party at the Party’s address
written below or at such other address as the Party may have previously
specified by like notice. If by mail, delivery shall be deemed effective three
business days after mailing in accordance with this Section 13.7.

 

If to the Company, to: Brian Hayek, Driven Deliveries, Inc., 134 Penn St El
Segundo, CA 90245



 

If to Consultant, to the address for notice on the signature page to this
Agreement or, if no such address is provided, to the last address of Consultant
provided by Consultant to the Company.

 



6

 

 

13.8. Attorneys’ Fees. In any court action at law or equity that is brought by
one of the Parties to this Agreement to enforce or interpret the provisions of
this Agreement, the prevailing Party will be entitled to reasonable attorneys’
fees, in addition to any other relief to which that Party may be entitled.

 

13.9. Signatures. This Agreement may be signed in two counterparts, each of
which shall be deemed an original, with the same force and effectiveness as
though executed in a single document.

 

IN WITNESS, the Parties have executed this Consulting Agreement as of the date
first-written above.

 

IT IS SO AGREED.           “Consultant”           Signature:     Date:    
Printed Name:     Street Address:     City, State and Zip:     EIN:    

 

“Company”           Signature: /s/ Christian Schenk   Date: 2/7/2020  
Representative’s Name Printed: Christian Schenk   Representative’s Title
Printed: Ceo          Signature: /s/ Brian Hayek    Date: 2/7/2020   
Representative’s Name Printed: Brian Hayek    Representative’s Title Printed:  
 

 

 

7



 

